973 A.2d 820 (2009)
409 Md. 302
Darryl E. GREEN
v.
STATE of Maryland.
No. 161 September Term, 2008.
Court of Appeals of Maryland.
June 15, 2009.
Julia C. Schiller, Asst. Public Defender (Nancy S. Forster, Public Defender, Baltimore, MD), for Petitioner.
Edward J. Kelley, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of MD, Baltimore, MD), for Respondent.
Submitted Before: BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER
The Court having granted the petition for writ of certiorari in the above captioned case, it is this 15th day of June, 2009
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated and the case is remanded to that Court for reconsideration in light of Diggs v. State and Ramsey v. State, 409 Md. 260, 973 A.2d 796, 2009 WL 1636636 (2009). Costs in this Court to be paid by the respondent, and costs in the Court of Special Appeals to abide the result.